Citation Nr: 0907470	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-21 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for asthma, to include 
as due to herbicide exposure.

3.  Entitlement to service connection for emphysema, to 
include as due to herbicide exposure.

4.  Entitlement to service connection for sinusitis.  

5.  Entitlement to service connection for transient blackouts 
with headaches, tremors, and loss of vision.  

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for osteomyelitis.

9.  Entitlement to service connection for a left knee 
disability.

10.  Entitlement to service connection for a skin rash, to 
include as due to herbicide exposure.

11.  Entitlement to service connection for an eye disorder, 
to include as due to herbicide exposure.

12.  Entitlement to service connection for a deviated nasal 
septum.

13.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

14.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar spine disability, diagnosed as degenerative disc 
disease.

15.  Entitlement to an effective date earlier than October 
30, 2001, for the grant of nonservice-connected pension 
benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

REPRESENTATION

Appellant represented by: James Edicott, attorney

ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel




INTRODUCTION

The Veteran had active service from August 1964 until April 
1972, and from January 1980 until August 1981.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.

The appeal was previously before the Board in March 2008.  At 
that time, a remand was ordered to afford the veteran a 
hearing before a Veterans Law Judge sitting at the RO.  Such 
hearing was conducted before the undersigned Acting Veterans 
Law Judge in July 2008, and a transcript of that proceeding 
is associated with the claims file.  

In a statement received in November 2008, the veteran 
expressed his desire for a new hearing, as he believed he was 
ill-prepared for the hearing that did occur.  He added that 
his representative restricted his ability to answer 
questions.  In this regard, the transcript of the July 2008 
hearing has been reviewed.  It is determined that all issues 
on appeal were fully discussed, and that, contrary to his 
present assertions, the Veteran was afforded a full 
opportunity to describe his contentions at length.  Indeed, 
it is noted that the transcript is 61 pages long, 
demonstrating the thoroughness of the hearing.  Therefore, 
there is no need for another hearing.

It is additionally noted that the claims folder contains a VA 
Form 21-22a designating James A. Endicott, Jr., a private 
attorney, as the Veteran's accredited representative.  That 
attorney accompanied the Veteran at his July 2008 hearing 
before the undersigned.  However, in a communication received 
by the Board in November 2008, the Veteran indicated 
dissatisfaction with his representation and expressed his 
desire to proceed pro se.  That communication is deemed to 
meet the requirements under 38 C.F.R. § 20.607 for revocation 
of a representative's authority.  Accordingly, the Veteran is 
now deemed to be pro se with respect to all issues on appeal.

From his July 2008 hearing testimony, it appears the Veteran 
may be seeking to reopen a previously denied claim of 
entitlement to service connection for residuals of exposure 
to ionizing radiation.  This claim has not been adjudicated 
by the RO, and is accordingly referred back for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  Specifically, a review of the transcript of 
an August 2006 RO hearing reveals the veteran's assertions 
that he had applied for disability benefits with the Social 
Security Administration (SSA).  It is unclear whether he was 
awarded such benefits.  In any event, the claims file does 
not indicate that any attempt has been made to procure such 
documents.  

SSA decisions are not controlling for VA purposes, but they 
are pertinent to the adjudication of a claim for VA benefits 
and VA has a duty to assist the veteran in gathering such 
records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370- 
372 (1992) (concluding VA has a duty to obtain SSA records 
when it has actual notice that the veteran was receiving SSA 
benefits); See also Collier v. Derwinski, 1 Vet. App. 413 
(1991);


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to ascertain when 
he applied for SSA disability benefits.  
After gathering this information, contact 
the SSA and request any disability 
determination and associated records 
during that timeframe.  Any negative 
response should be documented in the 
claims folder and communicated to the 
Veteran.  

2.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




